Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone communication with Brad A. Schepers on 23 May 2022.

The application has been amended as follows:  
Claim 21 (Previously Presented): is hereby (canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

McKibben et al. (US 10,344,502) shows: A path (140, c.3, l.5 housing assy; McKibben et al.) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly; 
a including wire harness (broadly any collection of wiring the first plurality of wires (121,125; McKibben et al.), 
the header sensor assembly comprising: 
a base plate (412; McKibben et al.) including an opening and, wherein the header sensor assembly includes a positioning flange (416: McKibben et al.), wherein the positioning flange is configured to engage one of an edge or a sidewall of the header bracket to aid in positioning of the base plate; 
a first mounting device (410; McKibben et al.)  operable to couple the base plate with the header bracket; the latchbolt sensor (117; McKibben et al.), wherein the latchbolt sensor is movably mounted to the base plate, wherein the latchbolt sensor is operable to transmit latchbolt signals in response to movement of a component of the latchbolt assembly relative to a sensing region of the latchbolt position sensor, wherein the sensing region is aligned with an opening in the base plate; a first coupling device operable to selectively retain the latchbolt position sensor in each of a plurality of positions relative to the base plate; and a first mating connector in communication with the latchbolt position sensor, wherein the first mating connector is configured to matingly engage the first wire harness connector to electrically connect the first plurality of wires and the latchbolt position sensor; and the control assembly, wherein the control assembly comprising comprises: 
a housing including a first set of rails (414: McKibben et al.)  operable to slidably engage a first set of passages formed in the channel member; the controller (119; McKibben et al.) mounted to the housing; and 
a second mating connection (wired connection c.3, l.13-42; McKibben et al.) in communication with the controller, wherein the second mating connector is configured to matingly engage the second wire harness connection to electrically connect the first plurality of wires and the controller; and wherein the controller is operable to determine an extended/retracted position of the latchbolt based at least in part upon latchbolt position signals received from the latchbolt position sensor.
 
McKibben et al. fails to show: a conduit configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly
Poppell teaches a conduit (62, bracket; Poppell) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly for the purpose of attachment and routing of wiring, inertia sensor.
Poppell (US 7,516,632) shows: a conduit (62, bracket; Poppell) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly.
Lomicka et al. (US 9,335,056)shows: wiring harnesses with connectors. 

While the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without relying on improper hindsight therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675